Case 2:21-cv-02321-AB-KS Document 31 Filed 04/22/21 Page 1 of 4 Page ID #:611
Case 2:21-cv-02321-AB-KS Document 31 Filed 04/22/21 Page 2 of 4 Page ID #:612




       Plaintiff filed this action in the Superior Court for the State of California,
County of Los Angeles, alleging that Defendant violated California Civil Code §
3273 by not complying with federal guidelines regarding Plaintiff’s denied
repayment plan request. FAC, ¶ 23. In the prayer for relief, Plaintiff seek
injunctive relief. FAC, Prayer for Damages, ¶ 3. Defendant timely removed this
action on the grounds that this Court has original diversity jurisdiction. Dkt. No. 1
(“NOR”). The instant Motion followed.

         II.     REQUEST FOR JUDICIAL NOTICE

       Plaintiff asks the Court to take judicial notice of several judicial records
from the state case. Dkt. No. 8-1 (“RJN”). Under Federal Rule of Evidence
201(b), federal courts may take judicial notice of facts not “subject to reasonable
dispute” and capable of immediate and accurate determination by resort to a source
whose accuracy cannot reasonably be questioned. Fed. R. Evid. 201 (b)(1)(b)(2).
This includes matters of public record found outside of the pleadings, such as court
records, orders, and other documents related to the proceeding. See MGIC Indem.
Co. v. Weisman, 803 F.2d 500, 505 (9th Cir. 1986); United States v. Wilson, 631
F.2d 118, 119 (9th Cir. 1980). Thus, the Court GRANTS Plaintiff’s unopposed
request and takes judicial notice of the orders and filings from the state case.

         III.    LEGAL STANDARD

       Federal courts are courts of limited jurisdiction, having subject matter
jurisdiction only over matters authorized by the Constitution and Congress. See
Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377, 114 S. Ct. 1673,
128 L.Ed.2d 391 (1994). A suit filed in state court may be removed to federal
court if the federal court would have had original jurisdiction over the suit. 28
U.S.C. § 1441(a). A removed action must be remanded to state court if the federal
court lacks subject matter jurisdiction. 28 U.S.C. § 1447(c).

       Removal is proper based on diversity jurisdiction where the “matter in
controversy exceeds the sum or value of $75,000, exclusive of interest and costs,”
and is between parties with diverse citizenship. 28 U.S.C. § 1332(a). The
amount in controversy, for purposes of diversity jurisdiction, is the total “amount
at stake in the underlying litigation.” Theis Research, Inc. v. Brown & Bain, 400
F.3d 659, 662 (9th Cir. 2005). “[W]here it is unclear or ambiguous from the face
of a state-court complaint whether the requisite amount in controversy is pled . . .
the removing defendant bears the burden of establishing, by a preponderance of the
evidence, that the amount in controversy exceeds the jurisdictional amount.”
Guglielmino v. McKee Foods Corp., 506 F.3d 696, 699 (9th Cir. 2007) (quoting

 CV-90 (12/02)             CIVIL MINUTES – GENERAL                Initials of Deputy Clerk CB

                                           2
Case 2:21-cv-02321-AB-KS Document 31 Filed 04/22/21 Page 3 of 4 Page ID #:613




Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 404 (9th Cir. 1996)). “Under
this burden, the defendant must provide evidence establishing that it is ‘more likely
than not’ that the amount in controversy exceeds that amount.” Sanchez, 103 F.3d
at 404.

         IV.     DISCUSSION

       There is no dispute that complete diversity exists. Plaintiff is alleged to be
a citizen of California and Defendant is a national banking association with its
principal office in Ohio. FAC, ¶ 4; NOR, ¶ 9. For purposes of citizenship under
28 U.S.C. § 1332, a national banking association is deemed to be “located” in the
state in which it has its main office, as set forth in its articles of incorporation.
Wachovia Bank, N.A. v. Schmidt, 546 U.S. 303, 307, 126 S. Ct. 941, 163 L.Ed.2d
797 (2006). Thus, Plaintiff’s Motion is confined to whether Defendant has met its
burden to demonstrate that the amount in controversy exceeds $75,000, as required
by 28 U.S.C. § 1332(a).

      Defendant contends that the amount in controversy is satisfied because the
Property, which is the subject of this litigation, is estimated to exceed $7 million.
NOR, ¶ 11. Plaintiff counters that in cases such as these, where Plaintiff only
requests “injunctive relief to prevent the unlawful sale of the Property while
forbearance options are available,” the amount in controversy is not the value of
the subject property, but rather the pecuniary result to either party which the
judgment would directly produce. Motion at 2. The Court agrees with
Defendant.

       “In actions seeking declaratory or injunctive relief, it is well established that
the amount in controversy is measured by the value of the object of the litigation.”
Cohn v. Petsmart, 281 F.3d 837, 840 (9th Cir. 2002) (internal citations omitted).
The amount in controversy requirement is met where “the whole purpose of [the]
action is to foreclose the Bank from selling [the property] in the manner
contemplated,” and the value of the property or the loan amount exceeds the
$75,000. Garfinkle v. Wells Fargo Bank, 483 F.2d 1074, 1076 (9th Cir. 1973).
See also Chapman v. Deutsche Bank Nat. Trust Co., 651 F.3d 1039, 1041 (9th Cir.
2011) (holding that in a quiet title action, the amount in controversy is calculated
by the value of the property at issue); Hendricks v. Wells Fargo Bank, N.A., 2015
WL 1644028 (C.D. Cal. Apr.14, 2015) (holding that in an action seeking to enjoin
an impending foreclosure, following the recording of a Notice of Trustee’s Sale,
the amount in controversy includes the value of the property as “at least one object
of the litigation”); Mouri v. Bank of New York Mellon, 2014 WL 12577164, at *3
(C.D. Cal. Dec. 9, 2014) (“[I]n actions seeking to enjoin residential foreclosures

 CV-90 (12/02)              CIVIL MINUTES – GENERAL                  Initials of Deputy Clerk CB

                                            3
Case 2:21-cv-02321-AB-KS Document 31 Filed 04/22/21 Page 4 of 4 Page ID #:614




the amount in controversy may be based on the outstanding amount of the loan or
the value of the property.”).

       Plaintiff cites Corral v. Select Portfolio Servicing, Inc., 878 F.3d 770 (9th
Cir. 2017) in support of her proposition that this Court should not consider the
property value or total loan amount as the amount in controversy. Motion at 4.
This case and its progeny are inapposite. Corral holds that the amount in
controversy is instead the pecuniary result to either party which the judgment
directly produces only where the plaintiff seeks a temporary injunction pending
review of a loan modification application. Id. at 775. Thus, without a pending
loan modification review, Corral is inapplicable. See Rivas v. Wells Fargo Bank,
N.A., 2016 WL 8730674, at *4 (E.D. Cal. Dec. 9, 2016) (finding similar line of
cases inapplicable where there was no pending loan modification review and
foreclosure proceeding had already been initiated). But c.f. Olmos v. Residential
Credit Sols., Inc., 92 F. Supp. 3d 954, 956–57 (C.D. Cal. 2015) (declining to find
that loan was in controversy where plaintiff sought temporary relief, alleging that
defendants violated state law by recording a notice of default while plaintiff’s loan
modification application was pending); Jauregui v. Nationstar Mortg. LLC, 2015
WL 2154148, at *4 (C.D. Cal. May 7, 2015) (declining the same where the
complaint asked that “foreclosure activity be ceased until a written determination
on his loan modification application is conveyed to him.”).

       Here, Plaintiff seeks “injunctive relief to prevent the unlawful sale of the
Property while work out options are available.” FAC, ¶ 24, Prayer for Relief, ¶ 3.
Plaintiff also alleges that Defendant denied her repayment plan request and
acknowledges that foreclosure proceedings have already been initiated. FAC, ¶
15. Thus, unlike Corral, Olmos, and Jauregui, this is a standard wrongful
foreclosure action: there is no pending loan modification application and
foreclosure proceedings have been initiated. By seeking to enjoin the initiated and
pending sale of the Property without a pending modification application, Plaintiff
places the entire value of the Property at issue. Both the outstanding loan amount
and the value of the Property are well in excess $75,000. FAC, ¶ 16; NOR, 11.
Using either metric, Defendant has met its burden of establishing that the amount
in controversy exceeds the statutory requirement and therefore that this Court has
diversity jurisdiction over this action.

         Accordingly, Plaintiff’s Motion to Remand is DENIED.

         IT IS SO ORDERED.



 CV-90 (12/02)             CIVIL MINUTES – GENERAL                Initials of Deputy Clerk CB

                                           4
